DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (U.S. Patent Application Publication No. 2022/0030063, hereinafter “Gupta”). 

As to Claims 1, 8 and 15, Gupta discloses a method, comprising:  generating, by a 5th generation media streaming (5GMS) application provider (Source EES 252a, Figure 4), an edge configuration resource including at least one edge enabler client (EEC) capability specification (Source EES 252a, operating in a 5G network for providing streaming applications, Paragraphs 0058, 0071, 0074, generates an edge configuration resource which includes preferences of the EEC such as KPI requirements and EAS selection criteria. Paragraphs 0034, 0116 and 120); 
 	transmitting, by the 5GMS application provider, a request for provisioning an edge application server (EAS) to operate as a 5GMS application server (AS), the request including the edge configuration resource (Source EES 252 a sends a request to provision an EAS to operate as an AS, the request including KPI requirements. Steps 706-708, Figure 7; Paragraphs 0123-0124); and 
 	selecting, by the 5GMS application provider, the EAS to operate as the 5GMS AS based on the EAS being capable of performing the at least one EEC capability specification included in the edge configuration resource (Source EES 252 selects the optimal Edge Application Server 254 capable of meeting the KPI requirements of the EEC 220.  Step 708; Figure 7; Paragraph 0124).

Various functions described can be implemented by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium (Paragraph 0018). 

The invention may be physically implemented by analog and/or digital circuits such as logic gates, integrated circuits, microprocessors, and the like (Paragraph 0032). 

	As to Claims 4, 11 and 18, Gupta further discloses wherein the at least one EEC capability specification includes a supported function from a list of supported functions (The EES takes into account Application Client preferences and KPI’s, i.e. supported functions. Paragraph 0124).

	As to Claims 5, 12 and 19, Gupta further discloses wherein the supported function includes a name of the supported function, a description of the supported function, a list of supported features of the supported function, and a list of performance indicators of the supported function (Supported functions include a list of user and application preferences and application client KPIs supported. Paragraph 0034).

	As to Claims 6, 13 and 20, Gupta further discloses wherein the at least one EEC capability specification includes a key performance indicator (KPI) from a list of KPIs (Client KPI’S. Paragraph 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application Publication No. 2022/0030063, hereinafter “Gupta”).

	As to Claims 2, 9 and 16, Gupta discloses the method as previously discussed in Claim 1.  Although, Gupta does not expressly disclose requesting, by the 5GMS application provider, instantiation of a new 5GMS AS based on no EAS being identified to be capable of performing the at least one EEC capability specification included in the edge configuration resource.
 	However, Gupta, teaches wherein a Source Edge Enabler Server 252 can choose the target servers on its own due to multiple scenarios such as the EEC 220 not being aware of any preferences of the user or the Application client 218, including KPI requirements (Paragraph 0112).  Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to formulate that since the Source Edge Enabler Server 252 is unaware of any EEC capability specification in this scenario, said Source Edge Enabler Server 252 must instantiate a new 5GMS AS itself based on no EEC capability specification.

	As to Claims 3, 10 and 17, Gupta further discloses receiving, by the 5GMS application provider, an acknowledgement of the new 5GMS AS through an application programming interface (API) (Step 712, Figure 7; Paragraph 0126).

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application Publication No. 2022/0030063, hereinafter “Gupta”) in view of Kim et al. (U.S. Patent Application Publication No. 2021/0352156, hereinafter “Kim”).

   	As to Claims 7 and 14, Gupta teaches the method as previously discussed in Claim 6.  However, Gupta does not expressly disclose wherein the list of KPIs includes at least one of an EAS schedule, an EAS geographical service area, or an EAS topological service area.
 	Kim, in the same field of endeavor, teaches wherein the list of KPIs includes at least one of an EAS schedule, an EAS geographical service area, or an EAS topological service area (EAS Service area. Paragraph 0060).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the method of selecting a 5GMS AS as taught by Gupta, with wherein the list of KPIs includes an EAS Service area as taught by Kim.  The motivation would have been to enable selection of a 5GMS AS based on a performance requirement such as service area availability.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive: 
Applicant argues on pages 2-3 that the rejection of claims 1, 4-6, 8, 11-13, and 15-20 under 35 USC 102(a)(2) is improper because the instant application has a domestic priority date of March 31, 2021 which antedates Gupta’s 102(a)(2) effective date of January 27, 2022 (Gupta’s earliest date under 102(a)(2)).  Applicant further argues that Gupta’s claim to priority to an Indian Patent Office application is immaterial under 35 USC 102(a)(2) because such foreign application is not the above-noted “U.S. Patent”, a “U.S. Patent Application Publication”, or a “WIPO published PCT (international) application that designated the United States” and slide 46 of the USPTO First Inventor to File (FITF) Comprehensive Training indicates that “foreign patent documents ... cannot be prior art as of their filing date under 102(a)(2).”  The examiner disagrees.  The relevant subsection of 35 USC 102 states, “(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention”.  A U.S. patent document may be applied as prior art as of its effectively filed date.  The effectively filed date for 102(a)(2) references according to 102(d) is the earlier of:  the actual filing date of the U.S. patent or the published application (U.S. or WIPO), or the filing date of the earliest application to which the U.S. patent or the published application (U.S. or WIPO) is entitled to claim a right of foreign priority or domestic benefit which describes the subject matter.  It is important to note the distinction between a U.S. patent document that is entitled to a claim of foreign priority (can be prior art under 102(a)(2)) and a foreign patent document (cannot be prior art under 102(a)(2)).  While Applicant’s argument is that a foreign application is not a “U.S. Patent”, a “U.S. Patent Application Publication”, or a “WIPO published PCT (international) application that designated the United States”, the current rejection under 35 USC 102(a)(2) is based on U.S. Patent Application Publication 2022/0030063, which claims foreign priority to IN 202041031594 filed on July 23, 2020.  Thus, Gupta’s effectively filed date is July 23, 2020, which qualifies it as prior art with respect to the instant claims. 
Regarding claims 1, 15, and 18, Applicant argues on pages 3-4 that Gupta does not disclose “...transmitting, by the 5GMS application provider, a request for provisioning an edge application server (EAS) to operate as a 5GMS application server (AS), the request including the edge configuration resource...” because (1) Gupta does not disclose that the alleged “edge configuration resource” is ever transmitted at all much less by its “source EES 252a” (the alleged “5GMS application provider”), (2) paragraphs [0122]-[0124] of Gupta simply note that “...the source Edge Enabler Server (252a) sends the request to the Edge Configuration Server (242)” but without any disclosure that the request includes the alleged edge configuration resource, and (3) even if “source EES 252a” transmits a request to provision an EAS as noted by the rejection, that request is not disclosed by Gupta as including KPI requirements much less the edge configuration resource.  The examiner disagrees.  Regarding (1), [0115] discloses that the edge enabler client (EEC) prepares the selection criteria to select the target edge application server (EAS) where the EEC utilizes the preferences of the user and application clients, including the KPI requirements of the application clients.  [0116] then discloses once the selection criteria is prepared (which includes the KPI requirements), the EEC shares or transmits the selection criteria with the source edge enabler server.  Regarding (2), [0124] discloses that the EES selects the optimal target EAS taking into account the user and application client preferences and the KPI requirements received as selection criteria from the EEC.  Regarding (3), [0124] discloses that the EES selects the optimal target EAS taking into account the user and application client preferences and the KPI requirements received as selection criteria from the EEC.  
For these reasons, the rejection of claims 1, 4-6, 8, 11-13, 15, and 18-20 under 35 USC 102(a)(2) and claims 2-3, 7, 9-10, 14, and 16-17 under 35 USC 103 is respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2021/0307089 (Kim et al.) – Registration and de-registration of the edge enabler client to the edge enabler server, retrieval and provisioning of edge application server configuration information, and discovery of edge application servers available in the edge data network. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452